

116 HRES 562 IH: Expressing condolences and long-term support to the people of The Bahamas in the aftermath of the devastating Hurricane Dorian.
U.S. House of Representatives
2019-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 562IN THE HOUSE OF REPRESENTATIVESSeptember 18, 2019Ms. Lee of California (for herself, Ms. Pressley, Mr. McGovern, Mr. Bishop of Georgia, Ms. Wilson of Florida, Mr. Blumenauer, Mr. McCaul, Mr. Rooney of Florida, Mrs. Torres of California, Mrs. Beatty, Mr. Diaz-Balart, Mr. Engel, Ms. Mucarsel-Powell, Mr. Sires, Ms. Wasserman Schultz, Ms. Clarke of New York, Ms. Waters, Mr. Cox of California, Ms. Norton, Ms. Schakowsky, Mr. Sean Patrick Maloney of New York, Ms. Fudge, Mr. Espaillat, Mr. Nadler, Ms. Jackson Lee, Ms. Sewell of Alabama, Mr. Cicilline, Mr. Wilson of South Carolina, Mr. Lewis, Ms. Shalala, Ms. Tlaib, Mr. Danny K. Davis of Illinois, Mr. Carson of Indiana, Mrs. Lowey, Mr. Soto, Ms. Plaskett, and Mr. Johnson of Georgia) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONExpressing condolences and long-term support to the people of The Bahamas in the aftermath of the
			 devastating Hurricane Dorian.
	
 Whereas, on September 1, 2019, Hurricane Dorian, then a Category 5 storm, struck The Bahamas; Whereas Hurricane Dorian was reported as reaching sustained speeds of up to 180 miles per hour with wind gusts of up to 200 miles per hour;
 Whereas, as of September 10, 2019, at least 50 people on the islands have been killed and thousands of people reported missing;
 Whereas thousands of people have been displaced from their homes and find themselves without shelter;
 Whereas Bahamian Prime Minister Hubert Minnis stated that Hurricane Dorian inflicted generational devastation; Whereas the International Federation of the Red Cross estimates that 45 percent of homes on Grand Bahama and the Abacos islands have been destroyed;
 Whereas the only international airport on Grand Bahama Island was destroyed and currently cannot serve as a staging ground for medical evacuations or emergency aid deliveries;
 Whereas, as of September 6, 2019, the United States Coast Guard announced that it had rescued 205 people on The Bahamas’ northern islands;
 Whereas the United States Agency for International Development employed a Disaster Assistance Response Team to work with local authorities and international organizations such as the Red Cross to assess damage, identify needs, and provide assistance; and
 Whereas immediate assistance is needed to rebuild damaged infrastructure to restore international access to Grand Bahama Island: Now, therefore, be it
	
 That the House of Representatives— (1)conveys its deepest condolences and sympathy for the loss of life, displacement, injury, and damage Hurricane Dorian caused in The Bahamas;
 (2)expresses solidarity with Bahamians, Bahamian Americans, and all those who have been affected by the tragedy;
 (3)supports preliminary efforts of the United States Government to provide relief to affected communities and urges continued support for and coordination of international humanitarian assistance;
 (4)calls for robust United States support for recovery and long-term reconstruction and resilience needs in The Bahamas;
 (5)recognizes that The Bahamas’ long-term recovery will require a strong commitment by the United States and the international community; and
 (6)urges the President to make available to Federal departments and agencies, nongovernmental organizations, and regional institutions the resources necessary to provide relief, recovery, and reconstruction assistance.
			